Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	It is not clear what is encompassed in the limitation of “wherein an amount of the reducing agent added to the ruthenium-containing liquid is 0.1 molar equivalents or more and 100 10molar equivalents or less relative to an objective substance to be reduced.”  It is not clear what “an objective substance” is because claim 1 already citing using reducing agent for inhibiting generation of RuO4.  It appears that the substance to be reduced is ruthenium.  Clarification is required.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10, 12, 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Fulconis et al. (US 2002/0150196).	
 	With respect to claims 1, 7 Fulconis describes providing a basic solution containing NaOH to a surface containing ruthenium (ru), which would form ru-containing liquid (paragraphs 28, 36, 52).  He describes providing regeneration agent such as O3 to the ru-containing liquid to generate the perruthenates and form deposits of ruthenium directly (paragraphs 40, 41). The –OH, which is from NaOH, destroys or recovers excess O3 and recover ru in the form of a soluble ruthenate/perruthenate mixture (paragraphs, 55, 56).  Either O3 or NaOH would read on claimed inhibitor of a RuO4 gas since they both used to generate soluble ruthenate/perruthenate mixture and deposits of ruthenium, which would be prevented from forming RuO4 gas.
 	With respect to claims 2-5, 7, the Ru in the solution is reduced because some of the Ru is being converted to ruthenate/perruthenate or deposits of ruthenium in the solution containing NaOH (reducing agent, basic compound) and O3 (inhibitor)  as described above.
 	With respect to claim 6, the pH is 12 or more (paragraph 28).

 	Referring to claims 12 and 14, the solution described above contains NaOH (basic compound) and O3 (reducing agent).
Claim(s) 1-5, 7-9, 12-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Meyer et al. (US 2009/0191106).
 	With respect to claims 1, 2, 4 Meyer describes a process for removing Ru comprising: adding oxidizing agent (claimed inhibitor) such as HCl to a liquid ruthenium tetroxide (ru-containing solution) to form H2RuCl6 compound (paragraphs 20-21).  All of the liquid ruthenium tetroxide is converted to H2RuCl6 with the oxidizing agent of Cl2; therefore, no gas of ruthenium tetroxide is formed. The oxidizing agent would read on claimed inhibitor.
  	With respect to claims 4, 8, 9, the oxidizing agent/inhibitor further includes oxygen/O3, H2O2/sulfuric acid, peroxodisulphate (claim 3).
 	With respect to claim 5, 7, the ru-containing liquid further treated with a basic compound of NaOH (paragraph 25).
 	With respect to claim 3, the inhibitor described above would decrease an oxidation-reduction potential of the ruthenium-containing liquid because it contains the same chemicals and provide the same process of removing the ru from the ru-containing liquid as described above.
 	With respect to claim 12-14, the ru-containing liquid that is treated with NaOH and oxidizing agent/inhibitor of Cl2, oxygen/O3, H2O2/sulfuric acid, peroxodisulphate .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fulconis as applied to claims 4, 12 above, and further in view of Myer et al. (US 2009/0191106).
 	With respect to claims 8, 9, 13, Fulconis doesn’t describe adding H2O2 to the ru-containing liquid.  Meyer shows that using oxidizing agent such as H2O2 is equivalent to using oxygen/o3, taught by Fulconis, in forming liquid ruthenium tetroxide (paragraphs 20, 21; claims 1, 3).  Therefore, one skill in the art would find it obvious before the effective filing date of the invention to use either H2O2 or O3 in order to provide liquid ruthenium tetroxide with expected results.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fulconis or Meyer as applied to claim 4 above.
 	With respect to claim 11, the prior art above doesn’t describe that the reducing agent added is 0.1 molar equivalents or more to 100 molar equivalents or less relative to object to be reduce or ruthenium.  However, as described above by either Fulconis or Meyer that the reducing agent of O3 or H2O2 directly react with ru and used to reduce/recover ru from the solution.  Therefore, it would have been obvious and within the knowledge of one skill in the art before the effective filing date of the invention to provide any amount of the reducing agent including the claimed amount relative to the ru because the reaction between the reducing agent and the ru are known and disclosed by Fulconis (paragraphs 5, 26) and Meyer (paragraph 39-41) and it would depend on the amount of the starting material, which is ruthenium. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



2/10/2022